     Case: 1:19-cv-07980 Document #: 32 Filed: 10/18/20 Page 1 of 2 PageID #:208




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

                                Case Number: 19-7980 (Judge Kness)

REPUBLIC TECHNOLOGIES (NA), LLC,
and SREAM, INC.,

                        Plaintiffs,

v.

RAYYAN INTERNATIONAL, INC. d/b/a
TOBACCO CITY and WAQAR MALIK,

                  Defendants.
____________________________________/

                                MOTION FOR LEAVE TO CITE
                                 ADDITIONAL AUTHORITY

        The Plaintiffs, REPUBLIC TECHNOLOGIES (NA), LLC, and SREAM, INC, by and

through their undersigned counsel, make this motion for leave to cite additional authority. In

support therefore, Plaintiffs’ state:

        1.      There is pending before this Court, a fully-briefed Motion to Dismiss filed by

Defendants. (See, Dkt. Entries 23, 29, & 31). The basis of the motion is virtually identical to a

motion filed by the defendants in another case, pending before the Hon. Sara L. Ellis, captioned

Republic Technologies v. Friends Trading, Inc. et al, 19 C 7991.

        2.      On October 6, 2020, Judge Ellis denied the motion to dismiss in 19 C 7991 A

copy of the Opinion and Order is attached hereto as Exhibit A.

        3.      Plaintiffs move to cite this opinion is additional authority in support of denying

Defendants’ Motion to Dismiss.
    Case: 1:19-cv-07980 Document #: 32 Filed: 10/18/20 Page 2 of 2 PageID #:209




Date: October 18, 2020                      Respectfully Submitted

                                            /s/Christopher V. Langone
Christopher V. Langone
Langone Law
3033 North Clark St.
Chicago, IL 60635
(312) 344-1945
langonelaw@gmail.com
